Citation Nr: 0831668	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2002, for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2005, the Board, in pertinent part, denied the 
veteran's claim of entitlement to an effective date earlier 
than December 5, 2002, for the assignment of a 70 percent 
rating for PTSD.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a March 2006 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision as to the earlier effective date 
claim, and remanded it for further adjudication.  Thereafter, 
by a November 2006 decision, the Board again determined that 
an effective date earlier than December 5, 2002, was not 
warranted for the assignment of a 70 percent rating for the 
veteran's PTSD.  The veteran appealed that decision to the 
Court.  By a March 2008 Order, the Court, pursuant to a 
February 2008 joint motion, vacated the Board's November 2006 
decision, and remanded the case for compliance with the 
instructions of the joint motion.

For the reasons stated below, the veteran's earlier effective 
date claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his par.

In February 2008, the Board remanded the claim of entitlement 
to an initial compensable rating for asthma due to secondary 
aggravation from service-connected PTSD.  This issue has not 
been returned to the Board for appellate review and nothing 
in the documents assembled for the Board's review indicates 
this development has been completed.  Consequently, this 
issue is not before the Board at the present time.

The Board also determined in February 2008 that the veteran 
was not entitled to a grant of service connection for a heart 
disorder, or for asthma other than on the basis of secondary 
aggravation.  Nothing in the documents assembled for the 
Board's review indicates that decision has been appealed to 
the Court.  Accordingly, there will be no further discussion 
of these issues.


REMAND

The February 2008 joint motion contended, in essence, that a 
remand was required to address the applicability of Muehl v. 
West, 13 Vet. App. 159, 161-162 (1999), to this case.  As 
noted by the joint motion, the Court determined in Muehl, 
that a remand was warranted in order for the Board to provide 
an adequate statement of reasons or bases where it did not 
discuss whether records received within the one-year appeal 
period were new and material evidence, the receipt of which 
rendered an RO decision nonfinal and tolled the time for 
filing an appeal until a new decision had been issued.

In this case, the joint motion noted that service connection 
was established for PTSD by a September 2002 decision, 
evaluated as 50 percent disabling.  The veteran subsequently 
submitted additional evidence in December 2002, within 3 
months of the grant of service connection, regarding his 
PTSD.  Further, he underwent another VA medical examination 
in March 2003, and a June 2003 rating decision, 9 month after 
the initial grant of service connection, assigned the 70 
percent rating, effective December 5, 2002.  Based upon this 
procedural history, it was contended that the Board had to 
address the applicability of Muehl to this case.

Inasmuch as it appears the joint motion was the first 
assertion that the Court's holding in Muehl was applicable to 
this case, the Board is of the opinion the veteran should be 
provided with the opportunity to present additional evidence 
and argument as to its applicability.  Therefore, the Board 
concludes that the case must be remanded for the RO to 
address Muehl in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Please contact the veteran and 
provide him with the opportunity to 
present any additional evidence and 
argument he would like to make regarding 
his claim of entitlement to an effective 
date prior to December 5, 2002, for the 
assignment of a 70 percent rating for his 
service-connected PTSD, to include the 
applicability of Muehl v. West, 13 Vet. 
App. 159 (1999).

2.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The adjudication of the earlier effective 
date claim must reflect consideration of 
the Court's holding in Muehl v. West, 13 
Vet. App. 159 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the RO last adjudicated the claim, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

